Citation Nr: 1015880	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  99-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression.  

2.  Entitlement to service connection for a chronic low back 
disorder to include low back pain.  

3.  Entitlement to service connection for a chronic left hand 
disorder to include fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from April 1962 to July 1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
New York, New York, Regional Office which determined that the 
Veteran had not submitted well-grounded claims of entitlement 
to service connection for a skin rash, depression, low back 
pain, and a swollen left hand and denied the claims.  In 
December 2004, the Veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Florida.  The 
Veteran's claims file was subsequently transferred to the St. 
Petersburg, Florida, Regional Office (RO).  

In April 2005, the RO reviewed the Veteran's claims for 
service connection on the merits and denied the claims.  In 
April 2008, the RO granted service connection for nummular 
eczema; assigned a noncompensable evaluation for that 
disability; and effectuated the award as of October 9, 1998.  
In February 2010, the Veteran was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  

The issue of service connection for a chronic left hand 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  A chronic not otherwise specified depressive disorder was 
initially manifested during active service.  
2.  A chronic low back disorder was not manifested during 
active service or for many years thereafter.  The Veteran's 
chronic thoracolumbar spine disability has not been 
objectively shown to have originated during active service.  


CONCLUSIONS OF LAW

1.  A chronic not otherwise specified depressive disorder was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  

2.  A chronic low back disorder to include low back pain was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In reviewing the Veteran's claims of entitlement to service 
connection for a chronic psychiatric disorder and a chronic 
low back disorder, the Board finds that the RO issued VCAA 
notices to the Veteran in April 2005 and May 2006 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date of an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
April 1999 rating decision from which the instant appeal 
arises from predates the enactment of the VCAA.  Therefore, 
pre-adjudicatory notice could not be provided.  However, 
following the provision of compliant notices to the Veteran, 
the claims were readjudicated by way of an April 2008 
supplemental statement of the case.    

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran has been 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The Veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  The RO 
requested the Veteran's Social Security Administration (SSA) 
records.  In May 2007, the SSA informed the RO that the 
Veteran's documentation was "not in file" and therefore 
unavailable.  The Veteran was informed the records were 
unavailable in the April 2008 supplemental statement of the 
case.  In addition, the Veteran was informed in the April 
1999 rating decision that there was no response from Bellevue 
Hospital and a letter dated in August 2007 informed him that 
the RO had not been able to obtain records from Project 
Renewal and the HIP Center.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  

II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

A.  Chronic Acquired Psychiatric Disorder

The Veteran's service treatment records reflect that he was 
seen for psychiatric complaints.  A February 1963 treatment 
record states that the Veteran complained of depression and 
"moody spells."  A provisional diagnosis of a depressive 
reaction was advanced.  At his June 1965 physical examination 
for service separation, the Veteran neither complained of nor 
exhibited any psychiatric abnormalities.  

A May 1997 VA psychiatric evaluation conveys that the Veteran 
complained of depression.  The Veteran was diagnosed with 
major depression with psychotic features and cocaine abuse in 
remission.  

A March 2005 VA treatment entry states that the Veteran was 
diagnosed with depression.  A March 2006 VA psychiatric 
evaluation notes that the Veteran was diagnosed with a 
not otherwise specified depressive disorder and "[ruleout] 
substance induced mood disorder," cocaine dependence, and 
alcohol abuse.  

At an October 2007 VA examination for compensation purposes, 
the Veteran presented a history of chronic depression and 
anxiety since active service.  The Veteran was diagnosed with 
a not otherwise specified depressive disorder, cocaine abuse, 
and alcohol dependence with physiological dependence.  In a 
January 2008 addendum to the October 2007 examination report, 
the VA examiner opined that:

It is as least as likely as not that this 
man's depressive symptoms are connected 
to service.  This is a difficult case in 
terms of saying which came first, the 
depression or the drugs and alcohol.  
There is a chance he experiences 
depression and self-medicates his 
symptoms, but the chance also exists that 
his depression is substance-induced due 
to a long and chronic history of drug and 
alcohol abuse.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  The Veteran was seen for depressive symptoms during 
active service.  He was diagnosed with a 
not otherwise specified depressive disorder at the October 
2007 VA examination for compensation purposes.  The examiner 
concluded that "it is as least as likely as not that this 
man's depressive symptoms are connected to service."  Given 
these facts, the Board finds that the evidence is in at least 
equipoise as to whether the Veteran's not otherwise specified 
depressive disorder is etiologically related to his active 
service.  Upon resolution of all reasonable doubt in the 
Veteran's favor, the Board concludes that service connection 
is now warranted for a chronic not otherwise specified 
depressive disorder.  



B.  Chronic Low Back Disorder

Army clinical documentation dated in July 1964 reflects that 
the Veteran complained of lumbosacral region pain and "a 
backache due to working and lifting weights."  No diagnosis 
was advanced.  A March 1965 treatment record states that the 
Veteran complained of intermittent back pain.  He reported 
that he had fallen off of a truck while in Germany.  An 
impression of "intermittent sprain of thoracic back" was 
advanced.  At his June 1965 physical examination for service 
separation, the Veteran neither complained of nor was found 
to exhibit any spine abnormalities.  

Private treatment entries dated in February 1978 reflect that 
the Veteran complained of low back pain.  A May 1998 VA 
treatment record states that the Veteran complained of a 
progressive backache of five to six years' duration.  He 
presented a history of an inservice back injury.  An 
assessment of back pain was advanced.  

An August 1998 VA X-ray study of the lumbar spine notes that 
the Veteran complained of chronic low back pain.  The study 
revealed findings consistent with an irregular osteophyte at 
T12 and straightening of the normal lordosis compatible with 
spasm.  

A November 2004 VA treatment record states that the Veteran 
complained of chronic low back pain.  A May 2005 VA X-ray 
study of the lumbosacral spine notes that the Veteran 
complained of chronic low back pain.  The Veteran exhibited 
findings consistent with lumbar spine degenerative changes, 
lumbar spine disc space narrowing, and L5-S1 disc material 
reabsorption.  

At the October 2007 VA examination for compensation purposes, 
the Veteran complained of chronic low back pain.  He 
presented a history of falling from a truck during active 
service; injuring his low back; and thereafter experiencing 
chronic intermittent low back pain.  Contemporaneous X-ray 
studies of the lumbosacral spine revealed findings consistent 
with "degenerative changes of all lumbar vertebrae with 
reabsorption of disc material at L5-S1."  The Veteran was 
diagnosed with "thoracolumbar degenerative disease with 
reabsorption of disc material at L5-S1."  The examiner 
commented that:

[It] is less likely as not (less than 
50/50 probability) [that the Veteran's 
current low back disorder was] caused by 
or a result of low back strain.  The 
Veteran was treated for several episodes 
of acute muscle strain in the lower back 
while he was in the service.  There is no 
evidence in his C-file to suggest that 
these events were anything more than 
acute and transitory episodes.  The 
Veteran's medical records fail to present 
a chronicity of low back 
problems/diagnosis that would connect any 
of the acute episodes in the service to 
his current condition.  

At the February 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
had injured his low back while in the field in 1965 during 
active service.  He received treatment for his low back 
complaints during and following active service.  The Veteran 
acknowledged that no physician had concluded that his current 
low back disorder was related to his inservice back injury.  

The Board observes that the Veteran was treated for a low 
back injury and associated low back pain during active 
service.  The report of the Veteran's June 1965 physical 
examination for service separation conveys that the Veteran 
neither complained of nor was found to exhibit any spine 
abnormalities.  The VA and private clinical documentation of 
record reflects that the Veteran was seen for intermittent 
low back pain following service.  The report of the October 
2007 VA examination for compensation purposes states that the 
Veteran was diagnosed with "chronic thoracolumbar spine 
degenerative changes with reabsorption of disc material at 
L5-S1."  No competent medical professional has attributed 
the Veteran's current chronic thoracolumbar spine disability 
to either his inservice low back injury and/or active service 
in general.  Indeed, such an etiological relationship was 
expressly negated by the examiner at the October 2007 VA 
evaluation.  

The Veteran advances that he sustained a chronic low back 
disorder during active service.  Lay assertions may serve to 
support a claim for service connection by establishing the 
occurrence of observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  

The Veteran is competent to report that he sustained a 
significant low back injury during active service.  While he 
asserts that his chronic thoracolumbar spine disability was 
caused by his inservice low back trauma, a VA examiner 
expressly discounted the existence of such an etiological 
relationship.  The examiner based her opinion upon her review 
of the claims file which revealed that the Veteran's medical 
records "failed to present a chronicity of low back 
problems/diagnosis that would connect any of the acute 
episodes in the service to his current condition."  Given 
the VA examiner's medical training and the absence of any 
competent medical evidence establishing an etiological 
relationship between the claimed disorder and active service, 
the Board finds the VA examiner's opinion to be more 
persuasive than the Veteran's lay testimony and statements.  
Therefore, the Board concludes that service connection for a 
chronic low back disorder to include low back pain is not 
warranted.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a chronic not otherwise specified 
depressive disorder is granted.  

Service connection for a low back disorder to include low 
back pain is denied.  


REMAND

The Veteran asserts that service connection is warranted for 
a chronic left hand disorder.  A January 1964 treatment entry 
states that the Veteran complained of hand pain.  He 
presented a history of a hand injury in approximately 
December 1963.  A February 1964 treatment record notes that 
the Veteran complained of a swollen hand.  He presented a 
history of having injured his left hand approximately "a 
month ago."  On examination, the Veteran exhibited pain and 
swelling over the fifth metacarpophalangeal joint.  
Contemporaneous X-ray studies of the left hand revealed no 
abnormalities.  Private clinical documentation dated in 
August 1970 states that the Veteran complained of a swollen 
left hand after a contusion.  Contemporaneous X-ray studies 
of the left hand revealed a fifth metacarpal head fracture.  

The report of the October 2007 VA examination for 
compensation purposes states that the Veteran was diagnosed 
with left first metacarpal degenerative joint disease.  The 
examiner opined that:

[It] is less likely as not (less than 
50/50 probability) caused by or the 
result of swollen left hand.  Review of 
the Veteran's [service treatment records] 
indicate that he was treated for a 
swollen left hand on three occasions 
between Jan 1964 and May 1964.  These 
entries in his [service treatment 
records] remark that the Veteran had 
swelling and pain over the 5th metacarpal 
and had negative X-rays.  The history 
that the Veteran provided today states 
that he has never had another episode of 
a swollen left hand that he can recall.  
He does note some pain/ 
stiffness/discomfort in the left hand in 
cold weather.  His current X-rays reveal 
degenerative arthritis in the 1st 
metacarpal which does not correspond to 
the inservice records.  

The VA examiner did not address the Veteran's post-service 
August 1970 treatment for a left fifth metacarpal head 
fracture and the etiological relationship, if any, between 
the left fifth metacarpal fracture and his inservice left 
fifth metacarpal complaints.  

At the February 2010 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the Veteran testified that he 
slipped, fell, and struck his left hand while working in a 
kitchen during active service.  He recalled that his left 
hand swelled after the trauma and he was treated with an ace 
bandage.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that an additional 
examination would be helpful in resolving the issues raised 
by the instant appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed chronic 
left hand disorder.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left hand disorder originated 
during active service; is etiologically 
related to the Veteran's inservice left 
fifth metacarpal complaints; or is in any 
other way causally related to active 
service.  In that regard, the examiner 
should specifically address whether the 
August 1970 treatment for a fracture is 
related to the in-service injury and 
complaints pertaining to the left hand in 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.

2.  Then readjudicate the issue of 
service connection for a chronic left 
hand disorder to include fracture 
residuals.  If the benefit sought on 
appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


